MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018 ME 61 
Docket:	   Yor-17-284	
Argued:	   March	6,	2018	
Decided:	  April	26,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 STATE	OF	MAINE	
                                         	
                                        v.	
                                         	
                                WILLIAM	C.	PLANTE	
	
	
PER	CURIAM	

      [¶1]	 	 William	 C.	 Plante	 has	 brought	 this	 direct	 appeal	 from	 a	 sentence	

requiring	 him	 to	 pay	 $7,500	 in	 restitution	 based	 on	 his	 involvement	 in	

extensively	 damaging	 rental	 property	 from	 which	 he	 was	 evicted.	 	 The	

sentence,	 entered	 by	 the	 court	 (York	 County,	 Douglas,	 J.)	 upon	 Plante’s	 nolo	

contendere	 plea	 to	 criminal	 mischief	 (Class	 D),	 17-A	 M.R.S.	 §	806(1)(A),	 (2)	

(2017),	required	only	the	payment	of	restitution	and	a	mandatory	payment	to	

the	 Victims’	 Compensation	 Fund.	 	 See	 5	 M.R.S.	 §	 3360-I	 (2017).	 	 Aside	 from	

those	 requirements,	 Plante	 was	 unconditionally	 discharged.	 	 See	 17-A	 M.R.S.	

§	1346	 (2017).	 	 Because	 Plante	 does	 not	 properly	 assert	 that	 there	 is	 any	

illegality	 apparent	 on	 the	 record	 but	 instead	 challenges	 the	 factual	 and	
2	   	

discretionary	determinations	of	the	court—decisions	that	we	do	not	review	in	

a	direct	appeal	of	a	sentence—we	dismiss	his	appeal.	

                                   I.		BACKGROUND	

	        [¶2]		In	April	2015,	Plante	was	charged	 by	indictment	with	aggravated	

criminal	 mischief	 (Class	 C),	 17-A	 M.R.S.	 §	 805(1)(A),	 (2)	 (2017).	 	 He	 initially	

pleaded	 not	guilty,	but	in	May	 2016,	he	 entered	 a	plea	of	nolo	contendere	to	

criminal	 mischief	 (Class	 D),	 17-A	 M.R.S.	 §	 806(1)(A),	 (2),	 and	 the	 State	

dismissed	the	count	of	aggravated	criminal	mischief.			

	        [¶3]		The	State	sought	a	judgment	imposing	restitution	but	no	jail	time	or	

probation.		After	an	evidentiary	hearing	regarding	the	amount	of	the	victim’s	

loss	 and	 Plante’s	 capacity	 to	 pay	 restitution,	 the	 court	 found	 that,	 although	

Plante	lacked	the	present	capacity	to	pay	restitution,	he	failed	to	prove	that	he	

lacked	 the	 future	 capacity	 to	 pay.	 	 See	 17-A	M.R.S.	 §	1325(1)(C),	 (2)(D),	 (4)	

(2017).		The	resulting	judgment,	entered	in	May	2017,	required	Plante	to	begin	

paying	a	$7,500	restitution	obligation	at	a	rate	of	$25	per	month.		The	judgment	

required	 Plante	 to	 begin	 making	 payments	 in	 June	 2018,	 a	 full	 year	 after	

sentencing.		The	court	expressly	stated	that,	if	Plante	remained	unable	to	begin	

paying	 by	 June	 2018,	 he	 could	 move	 to	 modify	 the	 restitution	 order.	 	 See	

17-A	M.R.S.	§	1328-A	(2017).		The	court	also	ordered	Plante	to	pay	$20	to	the	
    	                                                                                                 3	

Victims’	Compensation	Fund	and	sentenced	him	to	an	unconditional	discharge.		

See	5	M.R.S.	§	3360-I;	17-A	M.R.S.	§	1346.		The	court	denied	Plante’s	subsequent	

motion	for	correction	or	reduction	of	his	sentence.		See	M.R.U.	Crim.	P.	35.			

	       [¶4]		Plante	did	not	petition	for	a	discretionary	review	of	that	denial.		M.R.	

App.	P.	19(a)(2)(A),	(c)	(Tower	2016).1		He	appealed	the	sentence	to	us	directly,	

arguing	that	the	court	erred	in	its	factual	findings	or	abused	its	 discretion	in	

determining	his	capacity	to	pay	restitution.		See	M.R.	App.	P.	2	(Tower	2016).			

                                         II.		DISCUSSION	

	       [¶5]		In	a	direct	appeal,	we	do	not	review	the	propriety	of	a	sentencing	

court’s	 factual	 findings	 or	 discretionary	 determinations.	 	 State	 v.	 Davenport,	

2016 ME 69,	¶¶	 8,	9,	138 A.3d 1205.	 	To	obtain	review	of	those	aspects	of	 a	

sentence,	a	defendant	must	have	been	“sentenced	to	a	term	of	imprisonment	of	

one	year	or	more,”	15	M.R.S.	§	2151,	and	must	have	applied	for	sentence	review,	

“with	 an	 appeal	 following	 only	 if	 the	 Sentence	 Review	 Panel	 authorizes	 the	

appeal	in	its	discretion,”	Davenport,	2016 ME 69,	¶	8,	138 A.3d 1205.		See	M.R.	

App.	P.	20	(Tower	2016);	M.R.	App.	P.	20	(restyled).		Because	Plante	was	not	

sentenced	to	a	term	of	imprisonment	of	at	least	one	year,	he	could	not	pursue	


    1		The	restyled	Maine	Rules	of	Appellate	Procedure	do	not	apply	to	this	appeal.		See	M.R.	App.	P.	1	

(providing	that	the	restyled	rules	apply	in	appeals	for	which	the	notice	of	appeal	was	filed	on	or	after	
September	1,	2017).	
4	     	

such	 sentence	 review.	 	 See	 15	 M.R.S.	 §	 2151;	 State	 v.	 Bennett,	 2015 ME 46,	

¶¶	10-11,	114 A.3d 994.	

	          [¶6]		A	direct	appeal	of	a	sentence,	including	a	sentence	to	pay	restitution,	

is	 properly	 before	 us	 only	 if	 a	 defendant	 identifies	 an	 illegality,	 such	 as	 a	

constitutional	or	statutory	violation,2	that	is	apparent	from	the	record.		State	v.	

Bean,	2018 ME 58,	¶	25,	---	A.3d	---;	Davenport,	2016 ME 69,	¶	9,	138 A.3d 1205.		

Plante	 has	 attempted	 to	 argue	 that	 we	 must	 consider	 his	 direct	 appeal	 to	

protect	 his	 rights	 of	 equal	 protection	 and	 due	 process.	 	 He	 presented	 these	

constitutional	 arguments	 only	 in	 his	 reply	 brief,	 however,	 and	 then	 in	 an	

undeveloped	manner,	without	citation	to	supporting	legal	authority	that	would	

make	an	illegality	apparent	on	the	face	of	the	record.		See	Lincoln	v.	Burbank,	

2016 ME 138,	¶	41,	147 A.3d 1165;	Davenport,	2016 ME 69,	¶¶	8,	9,	138 A.3d
1205;	State	v.	Lowe,	2015 ME 124,	¶	23	n.6,	124 A.3d 156.	




     2		Twenty-three	years	ago,	we	vacated	a	restitution	order	on	direct	appeal	because	we	interpreted	

the	statute	then	in	effect	to	require	a	trial	court’s	express	finding	of	a	present	capacity	to	pay.		See	
State	 v.	 Johnson,	 667 A.2d 110,	 111	 (Me.	 1995).	 	 The	 restitution	 statute	 has	 since	 been	 amended,	
however,	to	(1)	authorize	a	sentencing	court	to	consider	an	offender’s	future	capacity	to	pay	when	
determining	whether,	in	what	amount,	and	by	what	method	an	offender	should	be	required	to	pay	
restitution;	and	(2)	place	on	the	offender	the	burden	of	proving	a	present	or	future	incapacity	to	pay.		
See	P.L.	1997,	ch.	413,	§§	1-3	(effective	Sept.	19,	1997)	(codified	at	17-A	M.R.S.	§	1325(1)(C),	(2)(D),	
(4));	see	also	State	v.	Bradley,	2016 ME 70,	¶	11	n.2,	138 A.3d 1210;	State	v.	Davenport,	2016 ME 69,	
¶¶	10-11,	138 A.3d 1205.	
    	                                                                               5	

	        [¶7]	 	 Because	 Plante	 did	 not	 argue	 and	 present	 legal	 authority	 to	

demonstrate	any	illegality,	his	appeal	is	in	essence	a	challenge	to	“the	court’s	

findings	 or	 discretionary	 determinations,”	 which	 we	 do	 not	 review	 on	 direct	

appeal.	 	 Davenport,	 2016 ME 69,	 ¶¶	8,	 9,	 138 A.3d 1205.	 	 Accordingly,	 we	

dismiss	Plante’s	appeal.		We	note,	however,	that	the	trial	court	should	correct	

the	judgment	and	commitment	to	provide	Plante’s	middle	initial	as	“C”	instead	

of	“E.”		

         The	entry	is:	

                            Appeal	dismissed.	
	
	     	      	     	     	      	
	
Paul	Aranson,	Esq.	(orally),	South	Portland,	for	appellant	William	E.	Plante,	Jr.		
	
Kathryn	M.	Slattery,	District	Attorney,	and	Thaddeus	W.	West,	Asst.	Dist.	Atty.	
(orally),	Prosecutorial	District	#1,	Alfred,	for	appellee	State	of	Maine	
	
	
York	County	Superior	Court	docket	number	CR-2015-957	
FOR	CLERK	REFERENCE	ONLY